 



Exhibit 10.1
LEASE AMENDMENT AND EXTENSION
     THIS FIRST AMENDMENT TO LEASE, made the 26th day of February 2005, between
The Wilton Companies, LLC, successor in interest to E. Carlton Wilton, having a
place of business at 4901 Dickens Road, Suite 100, Richmond, Virginia 23230
(hereinafter referred to as “Landlord”), and Dixie Sporting Goods, Inc., having
a mailing address at 2400 Westwood Avenue, Richmond, Virginia 23230 (hereinafter
referred to as “Tenant”).
     WHEREAS, by agreement of Lease made as of the 6th day of July 1994,
Landlord leased to Tenant certain premises known as 2400 Westwood Avenue,
Richmond, Virginia 23230, consisting of a total of 36,765 square feet, as more
particularly described in said Lease, and
     WHEREAS, Landlord and Tenant desire to modify and amend said Lease,
     NOW THEREFORE, in consideration of one dollar ($1.00) and other good and
valuable consideration each in hand paid to the other, the receipt and
sufficiency whereof is hereby acknowledged, Landlord and Tenant do hereby agree
as follows:

  1.   Tenant shall hereby extend its Lease at 2400 Westwood Avenue, Richmond,
Virginia 23230 for a period of three (3) years, commencing March 1, 2005 and
ending February 29, 2008. In addition to the three (3) year extension above and
provided Tenant is not in default on any terms and conditions of the Lease, it
shall have the option to renew same for one (1) additional term of two (2) years
under the same terms and conditions as during the original and extended term,
except for base rental and real estate taxes, which are spelled out below.
Tenant must, however, notify landlord four (4) months (by November 1, 2007)
prior to the Lease ending its intention not to exercise said option or the
aforesaid option shall become effective, with all the terms and conditions of
this extension to be the same as the original Lease except for the terms below.
    2.   The monthly rental for the extension period shall be as follows:

                              Monthly               Lease Year   Base Rent    
Tax*     Total*    
Mar. 1, 2005 – Feb. 28, 2006
  $ 10,040.00     $ 627.60     $ 10,667.60  
Mar. 1, 2006 – Feb. 28, 2007
  $ 10,494.00     $ 627.60     $ 11,121.60  
Mar. 1, 2007 – Feb. 29, 2008
  $ 10,966.00     $ 627.60     $ 11,593.60  

Option Term:

                              Monthly               Lease Year   Base Rent    
Tax*     Total*    
Mar. 1, 2008 – Feb. 28, 2009
  $ 11,460.00     $ 627.60     $ 11,087.60  
Mar. 1, 2009 – Feb. 28, 2010
  $ 11,975.00     $ 627.60     $ 12,602.60  

 

  * Subject to change pursuant to terms of this Lease

  3.   Landlord, at its cost, will repaint exterior window and door trim of the
building as soon as weather and scheduling permit.     4.   Landlord and Tenant
will equally share the cost of Landlord painting over red border near top of
brickwork in a gray paint, of shade that will cover in one (1) coat. Landlord
and Tenant will agree on this cost prior to work being done.     5.   All other
terms and conditions of said Lease and subsequent modifications to same not
modified by this Amendment and Extension to Lease shall remain in full force and
effect.

     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment
to Lease as of the day and year first above written,

         
 
       
LANDLORD: The Wilton Companies, LLC
  TENANT: Dixie Sporting Goods, Inc.    
Successor in interest to E. Carlton Wilton
       
 
       
/s/
  /s/              

